PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/103,476
Filing Date: 11 Dec 2013
Appellant(s): JVC KENWOOD Corporation



__________________
THEODORE C. SHIH #60,645
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim et al. (herein after will be referred to as Lim) (US Patent No. 8902978) in view of Chien et al. (herein after will be referred to as Chien) (US 20120314766) view of Sasai et al. (herein after will be referred to as Sasai) (US 20120328009) and in further view of Ye et al. (herein after will be referred to as Ye) (US 20080310504).

(3) Response to Argument

Argument 1: Pgs. 17-18 of the Appeal Brief
Appellant is aruging the limitation "wherein the decoding unit is configured to decode the non-probable modes whose number is always the power of 2, ...which is represented by predetermined fixed length bits" is not taught by Ye.  The examiner cited Ye (para. 0100-0101) which states "when the upper block and the left block have the same prediction mode, the prediction unit selectively removes one of the coding modes and then codes the remaining prediction modes (i.e. 0 to 15, 16 modes) using four bits (always a power of 2).  The examiner respectfully disagrees with the appellant as follows.
Appellant is arguing that other size bits may be used and Ye discloses the use of four or five bits and cites para. 0100.  Appellant is interpreting para. 0100 of Ye incorrectly to the examiner's understanding.  Ye is stating that the prior art uses five bits (i.e. in regards to the partial sentence "which typically require five bits to code") to code prediction modes and that Ye is selectively removing prediction modes such that four bits are used in coding the prediction modes.  
Appellant further cites in para. 0101 that Ye describes the entropy encoding unit may encode the prediction mode with more or fewer bits.  Ye states "In other examples with sets of prediction modes with more or fewer possible prediction modes, entropy encoding unit may encode the prediction mode with more of fewer bits.  However, this does not state that the 16 modes that are being coded with four bits (as being cited by the examiner) is now using more or fewer bits.  Para. 0101 is stating that the same techniques (i.e. using four bits and/or selectively removing prediction modes from the amount of prediction modes such that a less amount of bits are used to code the prediction modes) can be applied to a different number of prediction modes that differ from the number being cited in para. 0100-0101 (i.e. the 16 prediction modes).



Argument 2: Pg.18 of the Appeal Brief
Appellant is arguing the combination of references to the examiners best understanding.  However, the appellant has not provided any arguments to rendering the combination inoperable (i.e. appellant states “utilizing the plurality of most probable modes and fixing the number of non-probable modes are separately disclosed in each reference such that an ordinary artisan would not possess the knowledge and skills rendering him/her capable of combining the prior art references.  This does not make the rejection non-obvious just because the limitations being cited come from different references.  There are no additional arguments from the examiner’s understanding to further back why an ordinary artisan would not possess the knowledge and skills of combining the prior art references.

Argument 3: Pgs. 19-20 of the Appeal Brief
It appears to the examiners understanding that appellant is arguing peacemail since the Ye reference on the FOA office action dated 07/30/2021 teaches a partial limitation (i.e. due to the crossing out of the partial limitation).  The examiner respectfully disagrees with the appellant.  Ye discloses the non-probable modes whose number is always a power of 2 but lacks the mathematical limitations of subtraction (i.e Ye discloses in para. 0100, Entropy encoding unit encodes a codeword that represents the prediction mode of the current block. Using the set of eighteen prediction modes described above as an example, entropy encoding unit 46 may encode the prediction mode of the current video block using a four bit codeword. Although there are eighteen possible prediction modes, which typically require five bit codewords, two of the possible prediction modes may have already been eliminated from the set for the current block, i.e., the prediction modes of the upper neighboring block and the left neighboring block because the prediction modes of the upper neighboring block and the left neighboring block have already been compared to the prediction mode of the current block and decided to be not equal to the prediction mode of the current block."  Ye does not explicitly state that the removal is done via subtraction but it is either inherent or obvious that this removal is done via subtraction.  To further clarify the examiner has mapped the rest of the limitation to Sasai which discloses the mathematical limitations of subtracting MPM modes from the total intra prediction modes (i.e. further clarifying or supporting that the obvious/inherent removal of prediction modes in Ye is performed via mathematical subtraction).

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES T BOYLAN/Examiner, Art Unit 2486                                                                                                                                                                                                        
Conferees:
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486        

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.